Citation Nr: 9924304	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to October 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 1997, a statement of 
the case was issued in January 1998, and a substantive appeal 
was received in April 1998.  In June 1999, the veteran 
testified at a personal hearing before the undersigned member 
of the Board sitting at the RO.  


FINDINGS OF FACT

1.  By rating decision dated in September 1957, a claim by 
the veteran for entitlement to service connection for 
schizophrenic reaction was denied; the veteran did not 
initiate an appeal.

2.  Evidence received since the September 1957 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1957 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  Evidence received since the September 1957 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that new and material 
evidence has been submitted to reopen a claim of service 
connection for an acquired psychiatric disability, and that 
the claim should be granted.  He maintains that he was 
treated for this condition at the Tuskegee VA Medical Center 
(VAMC) from January 1954 to September 1957, immediately after 
separation from service.  He maintains further that he did 
not suffer from an acquired psychiatric disability prior to 
entry into service, and that the condition was incurred in 
service.

Service connection for schizophrenic reaction was denied by 
rating decision in September 1957.  Although not clearly 
articulated, it appears that the claim was denied on the 
basis that the veteran's psychiatric disorder preexisted 
service and was not aggravated thereby.  The evidence of 
record at the time of the September 1957 rating decision 
consisted of service medical records and a VA examination 
report.  The service medical records document psychiatric 
problems shortly after entry into service and refer to 
preservice psychiatric symptoms.  The veteran was determined 
to be unfit for duty and he was separated from service 
following a diagnosis of schizophrenic reaction, paranoid 
type, manifested by life-long suspiciousness, delusions of 
persecution and an attempt to kill a cadreman.  The August 
1957 VA examination report contained a diagnosis of 
schizophrenic reaction, residual type.  The veteran was 
notified of the September 1957 determination and furnished 
notice of appellate rights and procedures, but he did not 
file a notice of disagreement.  The September 1957 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c) (West 
1991). 

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, VA must 
reopen a previously denied claim.  See Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  VA treatment records from Tuskegee VAMC from October 
1957 to December 1962, noted continuing treatment for 
schizophrenic reaction.  Following receipt of the veteran's 
most recent motion to reopen his claim, the RO sought to 
obtain his VA treatment records for the dates from 1954 to 
1957, as claimed by the veteran.  However, it appears that no 
records prior to 1962 are available.  In June 1999, the 
veteran testified before the undersigned member of the Board 
sitting at the RO.  He stated that he had had no psychiatric 
disorder prior to service and that the disorder was incurred 
in service.  

The Board finds that, while certain items of evidence 
received since the September 1957 rating decision were not 
previously of record, there is nevertheless no new and 
material evidence as defined by 38 C.F.R. § 3.156.  The 
treatment records from 1957 on merely confirm that the 
veteran had been diagnosed with a psychiatric disorder, a 
fact that had already been established at the time of the 
prior denial of service connection.  The September 1957 
denial was on the basis that the psychiatric disorder 
preexisted service and was not aggravated therein.  Nothing 
in the newly received medical evidence suggests otherwise.  

The Board observes that the veteran testified in June 1999 
that he did not suffer from the psychiatric disorder prior to 
service.  However, this essential contention is the same 
advanced by the veteran in connection with his earlier claim.  
In this regard, the Board notes that in his original 1957 
claim he asserted that the disorder began in 1953 shortly 
after entry into service.  Therefore, his testimony merely 
reiterates this underlying contention and is not new.  To the 
extent any of the veteran's statements and testimony may be 
viewed as suggesting that his disorder was aggravated during 
service, lay assertions of aggravation of a preexisting 
disease cannot suffice to reopen a claim under 38 U.S.C. § 
5108.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing 
Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)).  

In sum, none of the evidence received since September 1957 is 
by itself or in connection with evidence already of record so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board finds 
that new and material evidence has not been receive to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

